DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 7/12/2022, in reply to the Office Action mailed 4/2/2021, is acknowledged and has been entered.  Claim 1 has been amended.  Claim 11 is newly added.  Claims 1-11 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Polymer Chemistry, 2014, 5, p. 2854-2862) in view of Solubility Predictor (https://disco.chemaxon.com/calculators/demo/plugins/solubility/, accessed 3/26/2021).
Liu teaches conjugated polymer nanoparticles for photoacoustic vascular imaging.  Photoacoustic (PA) imaging is an emerging technique in biological imaging, which is able to provide high resolution and deep penetration depth. Exogenous contrast agents with strong near infrared (NIR) absorbance are highly desirable for PA imaging. In this work, we synthesized a conjugated polymer, poly[9,9-bis(4-(2-ethylhexyl)phenyl)fluorene-alt-co-6,7-bis(4-(hexyloxy)phenyl)-4,9-di(thiophen-2-yl)- thiadiazoloquinoxaline] (PFTTQ) by Suzuki polymerization, which shows strong absorption in the NIR range. The processability of PFTTQ allowed for its encapsulation into a 1,2-distearoyl-sn-glycero3-phosphoethanolamine-N-[methoxy(polyethylene glycol)-2000] (DSPE-PEG2000) matrix to yield PFTTQ loaded DSPE-PEG2000 NPs (PFTTQ NPs) that are dispersible in water. As a result of their strong NIR absorbance and high non-radiative quantum yield (1 fluorescence quantum yield), PFTTQ NPs show a strong ability to generate a PA signal. In addition, PFTTQ NPs show much higher photostability in comparison with Au NRs upon high energy pulse laser illumination at a fixed laser fluence of 15 mJ cm2 . The potential of PFTTQ NPs as a PA probe was further demonstrated using brain vascular imaging as an example (abstract).

    PNG
    media_image1.png
    114
    242
    media_image1.png
    Greyscale

A schematic illustration of the fabrication of PFTTQ NPs using DSPE-PEG2000 as the matrix through a precipitation method is shown in Scheme 2.  UV-vis absorption spectra of PFTTQ NPs suspension in water is shown in Figure 1.  The PFTTQ NPs show an average size of 50 +/- 10 nm (page 2856).

    PNG
    media_image2.png
    222
    211
    media_image2.png
    Greyscale

Accordingly, the nanoparticles meet the limitations of the instant claims such that photoacoustic imaging is taught using a hydrophobic PAI agent is encapsulated in a nanoparticle core, wherein the nanoparticle comprises PEG-DSPE (polymeric surface including an amphiphilic stabilizer/surfactant).  With regard to claim 5, further conjugation of PFTTQ NPs with specifc targeting ligands could enable use of the probe in targeted biological imaging is taught (page 2858).  With regard to the limitation wherein the PAI agent has an absorbance maximum or plateau in the range of wavelengths 700-1100 nm, and which has a low absorbance value that is within 15% of baseline absorbance in this range, see Figure 1 showing an absorbance plateau around 750-800 nm, at at least some absorbance value within 15% of baseline in the claimed range (e.g. see right shoulder of NIR absorbance peak).
With regard to the limitation wherein the PAI agent has a solubility of less than 0.1 wt% in deionized (DI) water at 20 C, it is noted the Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  In the absence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  It would have been obvious to one of ordinary skill in the art at the time of the invention that the hydrophobic dyes taught by Liu would have a solubility in water within the claimed range.  For example, Liu teaches that the hydrophobic dye form a suspension in water.  Further, it is shown from Solubility Predictor that the PFTTQ photoacoustic agent has a predicted -16 log solubility in neutral water.
Response to arguments
Applicant argues that the claimed arrangement requires three things - a nanoparticle having an outer polymeric surface stabilizing layer and an inner core, as well as a PAI agent encapsulated in the core. Applicant submits that Liu does not appear to teach encapsulation of a PAI material as required and that Liu teaches the creation a nanoparticle consisting of PFTTQ (the PAI agent) which is surface stabilized by the DSPE-PEG2000.  Applicant asserts that there is no separate core encapsulating a PAI - the PAI is the inner core.
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that a core is interpreted to be an area or region of a nanoparticle.  The claims do not require that the core is made of a materially different substance.  The encapsulated PFTTQ is within the scope of the instant claims.

Claims 1-4, 6, 7 and 9 -11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2015/0037255) in view of Solubility Predictor (2) (https://disco.chemaxon.com/calculators/demo/plugins/solubility/, accessed 3/26/2021).
Fukui teaches a particle promoting hydrophobic metal phthalocyanine aggregation, having absorption in a wavelength region suitable for a photoacoustic imaging method and having a high molar absorbance coefficient per particle by increasing the weight percentage of the dye in the particle. The particle of the present invention is a particle having a hydrophobic metal phthalocyanine and a surfactant, wherein the weight percentage of the hydrophobic metal phthalocyanine is 6% or more (abstract).
As shown in FIG. 2, the particle according to the present embodiment is a particle having a hydrophobic metal phthalocyanine 101, a surfactant 103 in the particle surface, and optionally a matrix material 102 for including the hydrophobic dye (paragraph 0025).  Hydrophobic metal phthalocyanines according to Formula I are taught (paragraph 0032+). 
The hydrophobic metal phthalocyanine can have at least one wavelength selected from the group consisting of the range of 600 nm to 1,300 nm.  Examples of the hydrophobic metal phthalocyanine dye can include zinc 2,9,16,23-tetra-tert-butyl-29H,31H-phthalocyanine, copper (II) 2,9,16,23-tetra-tert-butyl-29H,31H-phthalocyanine, etc. (paragraph 0039-41). Various surfactants are taught (paragraph 0045+).  The matrix material may be any material capable of including the hydrophobic metal phthalocyanine dye; however, the material can be a hydrophobic polymer because the use of the polymer increases hydrophobic interaction with the hydrophobic dye and can efficiently prevent the leakage of the dye (paragraph 0054+).  The particle diameter can be 1 nm to 200 nm (paragraph 0082).  Additives are taught in paragraph 0087, photoacoustic imaging methods are taught in paragraph 0089+.  See also Examples.
Accordingly, the nanoparticles meet the limitations of the instant claims such that photoacoustic imaging is taught using a hydrophobic PAI agent is encapsulated in a nanoparticle core, wherein the nanoparticle comprises a polymeric surface including an amphiphilic stabilizer/surfactant.  With regard to the limitation wherein the PAI agent has an absorbance maximum or plateau in the range of wavelengths 700-1100 nm, and which has a low absorbance value that is within 15% of baseline absorbance in this range, it is noted that Fukui teaches absorption within the 600-1300 nm range.  It would have been obvious to select from among the disclosed range to provide photoacoustic imaging at the desired wavelength.  Further, the instant specification at published paragraph 0013 states that the PAI agent may be a phthalocyanine based dye, as such it is interpreted that the dyes taught by Fukui would inherently be capable of the claimed absorption properties.  With regard to claims 9-10, it is noted that the phthalocyanine dye is formed from an ion pair between the phthalocyanine ligand and metal ion. 
With regard to the limitation wherein the PAI agent has a solubility of less than 0.1 wt% in deionized (DI) water at 20 C, it is noted the Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  In the absence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  It would have been obvious to one of ordinary skill in the art at the time of the invention that the hydrophobic dyes taught by Fukui would have a solubility in water within the claimed range.  For example, Fukui teaches that the dye is hydrophobic.  Further, it is shown from Solubility Predictor that the zinc tetrabutyl phthalocyanine photoacoustic agent has a predicted -15 log solubility in neutral water.

Response to arguments
Applicant argues that Fukui does not appear to teach encapsulation of the PAI agent. Rather, Fukui describes the particle in Fig. 2 as optionally having “a matrix material 102 for including the hydrophobic dye.” Fukui, § [0025]. This is reiterated later, when Fukui indicates “The matrix material may be any material capable of including the hydrophobic metal phthalocyanine dye”, and that “the material can be a hydrophobic polymer because the use of the polymer increases hydrophobic interaction with the hydrophobic dye ....”. Fukui, 4 [0054]. Applicant submits that Fukui does not disclose a core that encompasses the PAI agent as one of skill in the art would understand it, but rather, a core that combines a matrix material with the PAI agent to allow the matrix material to interact with the PAI agent. This is not a core that encapsulates the PAI agent - there would be no need to discuss polymer-dye hydrophobic interactions if that were the case.
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that the matrix material including the hydrophobic metal phthalocyanine dye is interpreted to be within the scope of a core encapsulating the PAI agent.  See Figure 2 including hydrophobic metal phthalocyanine 101, a surfactant 103 in the particle surface, and optionally a matrix material 102 for including the hydrophobic dye, as set forth above. 

    PNG
    media_image3.png
    349
    317
    media_image3.png
    Greyscale

It is respectfully submitted that a core is interpreted to be a central area or region of the nanoparticle.  The dye represented by 101 above is present within the central region of the nanoparticles and is interpreted to be encapsulated.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618